DETAILED ACTION
This office action is in response to the instant application filed on 03/06/2020.
Claims 1-12 are pending of which claim 1 is an independent claim.
IDS, filed on 09/11/2020, is considered.
The present application is being examined under AIA  first to invent provisions
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20060087961 to change (hereinafter “Chang”) in view of US. Pub. 20040240535 to Verma (hereinafter “Verma”).

Regarding claim 1: Chang discloses data transmission system, comprising a transmission node, wherein the transmission node is configured to acquire information about a data transmission mode and transmit data according to the acquired data transmission mode, wherein the information about the data transmission mode comprises a rapid data transmission mode Chang, see paragraphs [0015-0016],  transmitter process the data to be transmitted, encoder, a modulator, a serial-to-parallel (S/P) converter, an IFFT processor, a parallel-to-serial (P/S) converter, a Cyclic Prefix (CP) inserter, and a Radio Frequency (RF) processor covert the data into time-domain and then to RF frequency domain for transmission, at  receiver an RF processor, a CP remover, an S/P converter, an FFT processor, an equalizer, a P/S converter, a demodulator, and a decoder convert the received data into digital and process the data and the encoder encodes the input information for transmission of the number of bits per time unit according to the modulation scheme, such as, Quadrature Phase Shift Keying (QPSK), 16-ary Quadrature Amplitude Modulation (16QAM), or 64QAM, and for transmission the S/P converter parallelizes the serial modulation symbol sequence, this process  determines coding rate and thus the bit rate and rate is determined how the transmitter and receiver are equipped in terms of the preceding signal processing components, and it should be noted that changing the rate to high speed involves changing the encoding system, and the encoding system adjusts the length frame that corresponds to the data rate).

Verma, see paragraphs [0020-0021],  adaptive adjustment of the data rate  through negotiation is achieved,  the data rates for each subcarrier may be calculated by using the determined SNR for the subcarrier, the two communicating ends perform measurements of SNR for each subcarrier and determine adaptively data rate for communication and the data rates for upstream and downstream communication may be different because the measured SNRs may be different and exchange of rate negotiation is performed  based SNR measurements). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Verma’s system/method because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve the time and efficiency of the initialization procedure (Verma; [0008]).


Regarding claim 2: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach Verma, see paragraphs [0019-0020], to set up a communication between two entities, there are a number of initialization processes to initialize the necessary communication parameters,  during the first initialization process,  a determination  of the compatibility of  the communicating devices is performed in order to establish a suitable connection between them by transmitting a predetermined set of tones or discrete frequencies to each other and this phase of initialization is referred to as “activation or handshake”,  the second set of initialization adjustment of transmit power levels, and synchronization of clocks is performed, during the third phase of initialization is "channel analysis," a determination of Signal to Noise Ratios (SNRs) for each allocated subcarriers of the communication Channel is performed, and the determined SNR levels of each of the subcarrier are placed in a table and used to determine robust subcarriers that meets a threshold value including the bit error rate for data rates of each subcarrier, and the rate of the subcarrier is determined  based on the SNR of the subcarrier and the data rates for upstream and downstream communication may be different because the measured SNRs may be different, and it should be noted that data rate is determined during the initial phase of the communication setup, and subsequently the rate is adjusted based on the measured SNR as reported by UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Verma’s system/method because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve the time and efficiency of the initialization procedure (Verma; [0008]).


Regarding claim 3: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach the data transmission system according to claim 1, wherein the transmission node comprises a sending node and a receiving node, and when the sending node not only supports the rapid data transmission mode, but also supports a conventional data transmission mode, the sending node is further configured to determine whether the receiving node uses the rapid data transmission mode according to preset transmission information of the receiving node, and when determining that the receiving node uses the rapid data transmission mode, send the information about the data transmission mode to the receiving node to indicate that the data transmission mode of the receiving node is the rapid data transmission mode; and the receiving node is further configured to transmit data by using the rapid data transmission mode according to the indication of the sending node. However, Verma in the same or similar field of endeavor teaches the data transmission system according to claim 1, wherein the transmission node Verma, see paragraphs [0019-0020], to set up a communication between two entities, there are a number of initialization processes to initialize the necessary communication parameters, such as device type and exchange service  type indicators,  during the first initialization process,  a determination  of compatibility of  the communicating devices performed, to establish a suitable connection between them by transmitting a predetermined set of tones or discrete frequencies to each other and this phase of initialization is referred to as “activation or handshake”,  the second set of initialization adjustment of transmit power levels, and synchronization of clocks is performed, during the third phase of initialization is "channel analysis," a determination of Signal to Noise Ratios (SNRs) for each allocated subcarriers of the communication Channel is performed, and the determined SNR levels of each of the subcarrier are placed in a table and used to determine robust subcarriers that meets a threshold value including the bit error rate for data rates of each subcarrier, and the rate of the subcarrier is determined  based on the SNR of the subcarrier and the data rates for upstream and downstream communication may be different because the measured SNRs may be different, and it should be noted that data rate is determined during the initial phase of the communication setup, and subsequently the rate is adjusted based on the measured SNR as reported by UE).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Verma’s system/method because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve the time and efficiency of the initialization procedure (Verma; [0008]).


Regarding claim 4: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach the data transmission system according to claim 3, wherein the sending node is further configured to, when determining that the receiving node does not support the rapid data transmission mode, determine that the receiving node transmits data according to the conventional data transmission mode; and the receiving node is further configured to transmit data by using the conventional data transmission mode according to the indication of the sending node. However, Verma in the same or similar field of endeavor teaches the data transmission system according to claim 3, wherein the sending node is  Verma, see paragraphs [0019-0020], first, there is no such thing as rapid transmission mode that fits all, rapid transmission is perceived to be rapid in the eye of the beholder as the saying goes, and having said this,  to set up a communication between two entities, there are a number of initialization processes to initialize the necessary communication parameters,  during the first initialization process,  a determination  of the compatibility of  the communicating devices is performed in order to establish a suitable connection between them by transmitting a predetermined set of tones or discrete frequencies to each other and this phase of initialization is referred to as “activation or handshake”,  the second set of initialization adjustment of transmit power levels, and synchronization of clocks is performed, during the third phase of initialization is "channel analysis," a determination of Signal to Noise Ratios (SNRs) for each allocated subcarriers of the communication Channel is performed, and the determined SNR levels of each of the subcarrier are placed in a table and used to determine robust subcarriers that meets a threshold value including the bit error rate for data rates of each subcarrier, and the rate of the subcarrier is determined  based on the SNR of the subcarrier and the data rates for upstream and downstream communication may be different because the measured SNRs may be different, and it should be noted that data rate is determined during the initial phase of the communication setup, and subsequently the rate is adjusted based on the measured SNR as reported by UE. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Verma’s system/method because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve the time and efficiency of the initialization procedure (Verma; [0008]).

Regarding claim 5: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach the data transmission system according to claim 3, wherein the sending node is further configured to, when determining that the receiving node simultaneously supports the rapid data transmission mode and the conventional data transmission mode, set the receiving node to simultaneously support the rapid data transmission mode and the conventional data transmission mode; and the receiving node is further configured to perform data transmission in the rapid data transmission mode and/or the conventional data transmission mode according to setting of the sending node. However, Verma in the same or similar field of endeavor teaches the data transmission system according to claim 3, wherein the sending node is further configured to, when determining that the receiving node simultaneously supports the rapid data transmission mode and the conventional data transmission mode, set the receiving node to simultaneously support Verma, see paragraphs [0019-0020], first, both newer equipment and conventional equipment offer rapid data transmission, to set up a communication between two entities, there are a number of initialization processes to initialize the necessary communication parameters,  during the first initialization process,  a determination  of the compatibility of  the communicating devices is performed in order to establish a suitable connection between them by transmitting a predetermined set of tones or discrete frequencies to each other and this phase of initialization is referred to as “activation or handshake”,  the second set of initialization adjustment of transmit power levels, and synchronization of clocks is performed, during the third phase of initialization is "channel analysis," a determination of Signal to Noise Ratios (SNRs) for each allocated subcarriers of the communication Channel is performed, and the determined SNR levels of each of the subcarrier are placed in a table and used to determine robust subcarriers that meets a threshold value including the bit error rate for data rates of each subcarrier, and the rate of the subcarrier is determined  based on the SNR of the subcarrier and the data rates for upstream and downstream communication may be different because the measured SNRs may be different, and it should be noted that data rate is determined during the initial phase of the communication setup, and subsequently the rate is adjusted based on the measured SNR as reported by UE). It would have been obvious for one having  (Verma; [0008]).

Regarding claim 6: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach the data transmission system according to claim 1, wherein the sending node comprises a base station, a relay transmission node, a wireless gateway or a router; and the receiving node comprises user equipment, a micro base station or a home base station. However, Verma in the same or similar field of endeavor teaches the data transmission system according to claim 1, wherein the sending node comprises a base station, a relay transmission node, a wireless gateway or a router; and the receiving node comprises user equipment, a micro base station or a home base station Verma, see paragraphs [0020-0021],  the transmitting and receiving ends regardless of the type of equipment,  adaptive adjustment of the data rate  through negotiation is achieved,  the data rates for each subcarrier may be calculated by using the determined SNR for the subcarrier, the two communicating ends perform measurements of SNR for each subcarrier and determine adaptively data rate for communication and the data rates for upstream and downstream communication may be different because the measured SNRs may be different and exchange of rate negotiation is performed  based SNR measurements ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Verma’s system/method because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve the time and efficiency of the initialization procedure (Verma; [0008]).

Regarding claim 7: Chang discloses the data transmission system according to claim 1, wherein the time-domain symbol at least comprises: an Orthogonal Frequency Division Multiplexing (OFDM) symbol, or a Single Carrier Frequency Division Multiple Access (SC-FDMA) symbol, or a non-orthogonal symbol (Chang, see paragraphs [0015-0016], a node has a transmitter and a receiver, the  transmitter of a node process the data to be transmitted, encoder, a modulator, a serial-to-parallel (S/P) converter, an IFFT processor, a parallel-to-serial (P/S) converter, a Cyclic Prefix (CP) inserter, and a Radio Frequency (RF) processor covert the data from time-domain to RF frequency domain for transmission, and the receiver of a node the data  received is processed, an RF processor, a CP remover, an S/P converter, an FFT processor, an equalizer, a P/S converter, a demodulator, and a decoder convert the received data into digital and process the data; for rate determination during transmission, the encoder encodes the input information associated for transmission of the number of bits per time unit according to the modulation scheme, such as, Quadrature Phase Shift Keying (QPSK), 16-ary Quadrature Amplitude Modulation (16QAM), or 64QAM, and for transmission,  the S/P converter parallelizes the serial modulation symbol sequence, this process determines coding rate and thus the bit rate based on all parameters affecting the rate including SNR  ).

Regarding claim 8: Chang discloses the data transmission system according to claim 7, wherein the time-domain length comprises h time-domain symbols, wherein h is a preset numerical value, or a number of time- domain symbols contained in a time slot, or a number of time-domain symbols contained in a subframe, or a number of all or partial time-domain symbols contained in a plurality of subframes (Chang, see paragraphs [0015-0016], an OFDM node has a transmitter and a receiver that convert the received signal into time domain and the transmit signal into frequency domain, the structure of OFDM includes subframe with time slots and the signal is converted into symbols before transmission, the number of time slot is predetermined during resource allocation and configuration).  

Regarding claim 9: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach the data transmission system according to claim 8, wherein the number of the time- domain symbols for transmitting data in the time-domain length is preset; or the number of the time-domain symbols is dynamically determined according to data information Verma, see paragraphs [0019-0020],  determining SNR levels for each subcarrier and  based on the SNR of subcarrier and the data rates for upstream and downstream communication may be set and it should be noted  that a rate can be set based on SNR of the subcarrier allocated and the maximum rate is limited by the original SNR but once configured the rate to be lower than what is limited by original SNR and OFDM converts the received signal into time domain ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Verma’s system/method because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve the time and efficiency of the initialization procedure (Verma; [0008]).

Regarding claim 10: Chang discloses the information about the data transmission mode comprises a rapid data transmission mode. However, Chang does not explicitly teach the data transmission system according to claim 8, wherein the transmission node is further configured to determine a time-domain region of the time-domain symbols in the subframe by means of: determining a time-domain starting position of the time-domain symbols according to position information designated by sent signaling; or a time-domain starting position of the time-domain symbols being the same as a time- domain starting position of a downlink control channel related to data, or determining a Chang, see paragraphs [0015-0016],  transmitter process the data to be transmitted, encoder, a modulator, a serial-to-parallel (S/P) converter, an IFFT processor, a parallel-to-serial (P/S) converter, a Cyclic Prefix (CP) inserter, and a Radio Frequency (RF) processor covert the data into time-domain and then to RF frequency domain for transmission, at  receiver an RF processor, a CP remover, an S/P converter, an FFT processor, an equalizer, a P/S converter, a demodulator, and a decoder convert the received data into digital and process the data and the encoder encodes the input information for transmission of the number of bits per time unit according to the modulation scheme, such as, Quadrature Phase Shift Keying (QPSK), 16-ary Quadrature Amplitude Modulation (16QAM), or 64QAM, and for transmission the S/P converter parallelizes the serial modulation symbol sequence, this process  determines coding rate and thus the bit rate and rate is determined how the transmitter and receiver are equipped in terms of the preceding signal processing components, and it should be noted that changing the rate to high speed involves changing the encoding system, and the encoding system adjusts the length frame that corresponds to the data rate, and the position of data in time domain is predetermined during resource allocation).

Regarding claim 11: Chang discloses  the data transmission system according to claim 10, wherein a relationship between the data channel and a corresponding control channel is that: time-domain symbols of the data channel and time-domain symbols of the corresponding control channel have a same time-domain starting position and time-domain ending position; or a time-domain starting position of time-domain symbols of the data channel is next to a time-domain ending position of time-domain symbols of the corresponding control channel of the data channel, and at this moment, the data channel and the corresponding control channel of the data channel have same frequency-domain positions, or the two have different or partially same frequency-domain positions; or time-domain symbols of the data channel and time-domain symbols of the corresponding control channel of the data channel have a same time-domain starting position, and a time- domain length of the data channel is greater than or equal to a time-domain length of the control channel, wherein the time-domain length of the data channel may be preset, or indicated by signaling from the sending node or determined according to the time-domain length of the control channel, or there is a preset mapping relationship between the time-domain length of the data channel and the time-domain length of the control channel; or time-domain positions of time-domain Chang, see paragraphs [0015-0016],  transmitter process the data to be transmitted, encoder, a modulator, a serial-to-parallel (S/P) converter, an IFFT processor, a parallel-to-serial (P/S) converter, a Cyclic Prefix (CP) inserter, and a Radio Frequency (RF) processor covert the data into time-domain and then to RF frequency domain for transmission, at  receiver an RF processor, a CP remover, an S/P converter, an FFT processor, an equalizer, a P/S converter, a demodulator, and a decoder convert the received data into digital and process the data and the encoder encodes the input information for transmission of the number of bits per time unit according to the modulation scheme, such as, Quadrature Phase Shift Keying (QPSK), 16-ary Quadrature Amplitude Modulation (16QAM), or 64QAM, and for transmission the S/P converter parallelizes the serial modulation symbol sequence, this process  determines coding rate and thus the bit rate and rate is determined how the transmitter and receiver are equipped in terms of the preceding signal processing components, and it should be noted that changing the rate to high speed involves changing the encoding system, and the encoding system adjusts the length frame that corresponds to the data rate, the location of the data in a resource is determined during configuration).

Regarding claim 12: Chang discloses the data transmission system according to claim 11, wherein frequency-domain positions of the data channel and the corresponding control channel are discontinuous Chang, see paragraphs [0015-0016], an OFDM node has a transmitter and a receiver that convert the received signal into time domain and the transmit signal into frequency domain, the structure of OFDM includes subframe with time slots and the signal is converted into symbols before transmission, and data and it should be noted that control signals are carried by  separate physical channels).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5 P.M
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Ayaz Sheikh can be reached on Monday-Friday from 9:00 A.M. to 5 P.M. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                     


 /AYAZ R SHEIKH/                                                                                                     
 Supervisory Patent Examiner,

 Art Unit 2476